Citation Nr: 1242775	
Decision Date: 12/14/12    Archive Date: 12/20/12	

DOCKET NO.  10-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability evaluation for scarring of the left cheek. 

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969.  His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in Indianapolis, Indiana.  

The Board notes that in addition to PTSD and scarring of the left cheek, service connection is in effect for tinnitus, rated as 10 percent disabling, and for scarring of the left shoulder, rated as noncompensably disabling.  A combined 70 percent disability rating has been in effect for the Veteran's service-connected disabilities from February 20, 2009.  

The issue of entitlement to a total rating based on unemployability (TDIU) is addressed in the remand portion of the decision below and is REMANDED to the RO by the way of the Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by severe symptoms resulting in significant difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's PTSD is not manifested by total occupational and social impairment.  

3.  There is no disfigurement resulting from the scarring of the left cheek.  The scarring was described on VA examination in 2009 as asymptomatic and as having no residual impairment other than a tiny retained foreign body.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).  

2.  The criteria for a compensable disability rating for scarring of the facial area are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that in November 2000 the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations that are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA defines the obligation of VA with respect to its duty to assist the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. (2004) held, in part, that the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the instant appeal, the principal issues are increased rating issues, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); See also Sutton v. Nichols, 20 Vet. App. 419 (2006).  

The Board notes there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  Pertinent medical records have been associated with the claims file.  The Veteran has been accorded examinations by VA for rating purposes during the course of the appeal.  The Board therefore finds that notification and development has been accomplished, and, therefore, appellate review may proceed at this time.  Hence, no further notice or assistance to the Veteran is required in order to fulfill VA's duty to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

General Rating Provisions

Disability evaluations are determined by the application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

If the disability shows different and distinct levels of severity throughout the time period that the increased rating claim is pending, staged ratings will be assigned based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating for PTSD

The criteria for rating the Veteran's psychiatric disability are set forth in VA's General Rating Formula for Evaluating Mental Disorders.  See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and an inability to establish and maintain effective relationships.  

The maximum schedular rating of 100 percent is for assignment when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, or occupation or own name.  38 C.F.R. § 4.130.  

Psychiatric examinations often include the assignment of a Global Assessment of Functioning (GAF) Score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM IV), GAF is a scale reflecting the "psychologic, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and the interpretations of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in the case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  38 C.F.R. § 4.126 (a).  

The criteria set forth in the Rating Formula do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A score of between 41 and 50 is assigned when there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (e.g., unable to keep a job)."  

In reviewing the evidence as it pertains to the Veteran's psychiatric status, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence provided by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

In weighing the pertinent evidence of record, the Board concludes that the evidence supports the assignment of a 70 percent disability rating, but not more.  The disability has been essentially static during the entire appeal period, and, as such, an evaluation of 70 percent is for assignment since the date of the initial grant of service connection for PTSD, that being February 20, 2009.  

The pertinent evidence of record includes the report of a psychiatric examination accorded the Veteran by VA in June 2009.  The claims file was reviewed by the examiner.  The Veteran had been receiving treatment by VA on an outpatient basis for psychiatric purposes since February 2009.  He was prescribed medication, but he stopped taking it.  The Veteran had been married for 43 years and had one daughter.  He reported some distance from his wife now because of his anxiety and anger.  He stated he had no social contacts.  He was currently working as a maintenance man, but noticed some strain with family.  His appearance was clean.  Speech was impoverished.  Affect was normal.  Mood was anxious.  Attention was intact.  He was properly oriented.  As to judgment, it was stated he understood the outcome of his behavior.  He had insight into his situation.  He reported sleep difficulty.  Notation was made that he had panic attacks but elaboration was not provided.  He was described as able to maintain minimal personal hygiene and there was no impact of his psychiatric symptoms on his attending to activities of daily living.  Memory was intact.  

Reference was made to recurrent and intrusive recollections of his stressful events.  He had markedly diminished interest or participation in significant activities.  There was a feeling of detachment and estrangement from others.  He reported irritability and outbursts of anger.  Notation was also made of hypervigilance and exaggerated startle response.  The examiner stated the Veteran had markedly severe symptoms on a daily basis.  The Veteran was given an Axis I diagnosis of PTSD.  There was no Axis II diagnosis.  He was given a GAF score of 49.  With regard to functional status, the examiner stated the Veteran had difficulty getting along with others at work.  He had no social contacts and there was distance from family.  He participated in a few leisure time pursuits.  The examiner stated the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  

Another psychiatric examination was accorded the Veteran by VA in January 2011.  The Veteran's medical records were viewed by the examiner.  It was noted the Veteran had been hospitalized for psychiatric purposes.  At this time, the Veteran stated that his relationship with his wife was good.  He was also in contact with relatives.  The Veteran stated that he was able to go for walks and he participated in archery.  He claimed he did not get out as much as he used to.  He was described as clean and appropriately dressed.  Attitude was cooperative.  Affect was constricted.  Mood was anxious.  He was properly oriented.  Thought process and content were unremarkable.  There were no delusions.  He had insight.  As opposed to the 2009 examination, the Veteran indicated that he did not have any panic attacks at the present time.  Memory was normal.  

As for work, it was indicated the Veteran retired in October 2009.  He last performed maintenance work in October 2009.  He stated there were some Asian people with whom he interacted and he had disturbing thoughts about hurting them.  He also noted problems with a female supervisor.  The Veteran was given an Axis I diagnosis of chronic post-traumatic stress disorder.  He was given a GAF score of 47.  It was noted the Veteran was not currently receiving treatment.  The examiner stated the Veteran did not have total occupational and social impairment due to his post-traumatic stress disorder symptoms.  While his symptoms resulted in deficiencies in thinking, family relations, work, and mood, they did not result in impairment in the judgment area.  

The Veteran was accorded a psychiatric examination by another VA psychologist in April 2012.  The Veteran was still married to his wife.  He described his family life as "good," and he stated he and his wife travelled and went antiquing as long as there would not be crowds.  The Veteran also visited his daughter and helped care for a teenage grandson.  The Veteran stated he liked fishing and watched television.  

The Veteran stated that he retired in January 2010 and had not worked since that time.  He had worked for 13 years as an electrician and then for the past 27 years was in maintenance.  He indicated that he retired mainly because he was of retirement age and the population he served was primarily was Asian and he was having difficulty feeling angry and having some homicidal ideation toward Asian individuals.  He did acknowledge that he got along with his boss on a general basis and got along for the most part with other employees.  

It was indicated that since the previous examination in January 2011 referred to above, a review of the records indicated the Veteran was not receiving treatment services for psychiatric purposes.  The Veteran stated that when he was seen, the medication he was given made his heart race and made him nervous and "no one has ever pushed those group meetings" and he felt he handled the situation with the help of his wife.  

On mental status examination, appearance was appropriate.  There was no psychomotor agitation.  Speech was appropriate.  Eye contact was good.  Attitude was polite and cooperative.  Affect was neutral.  Mood was all right.  Thought processes were logical and coherent.  There were no psychotic symptoms demonstrated.  As for anxiety symptoms/panic attacks, the Veteran stated last fall "there were people all around me and they walked so fast I just had to get out." He also stated he had blurry vision.  He indicated this would occur every once in awhile.  Attention and concentration were unimpaired.  The Veteran was oriented to person and place, but was one month off on the date.  Memory was described as unimpaired.  There were no episodes of violence or impulsive behavior.  No inappropriate behavior was observed.  Judgment and insight were unimpaired.  

The Veteran referred to recurrent distressing dreams of traumatic events, and was to avoid activities that would arouse recollections of these personal events, markedly diminished interest or participation in significant activities, feeling of estrangement or detachment from others, sleep difficulty, irritability, hypervigilance, and exaggerated startle response.  As for panic attacks, it was indicated they occurred weekly or less often.  

The examiner opined that while the Veteran's PTSD symptoms did not render him unable to secure or maintain substantially gainful employment, there were "some" symptoms of PTSD that would make it more difficult for him to maintain good work relationships.  The principal issue was with regard to irritability.  The Veteran stated the main reason he retired was that he was of retirement age and the population he served was Asian and he had difficulty with feeling angry and having homicidal ideation.  The Veteran's strengths included the fact that he presented with an appropriate, friendly demeanor, and he seemed honest and forthright with regard to reported symptoms and how they impacted on his daily functioning.  He described instances where he was able to tolerate discomfort and he described fairly normal activities for a retired person.  The examiner and psychologist noted that on examination the Veteran exhibited no gross impairment in memory, concentration, or retention.  

In view of the foregoing, the Board finds that the overall symptom picture most nearly approximates the criteria for the current disability rating of 70 percent.  The GAF scores in the upper 40's reported at the times of the 2009 and 2011 examinations are not indicative of more than severe social and industrial impairment.  The Veteran has a significantly disabling psychiatric disability, and that is contemplated by the 70 percent rating now in effect.  The Veteran has not been taking any psychotropic medication and it was noted at the time of the 2012 examination, that he was not receiving any treatment services for his psychiatric disability.  Despite this, the record shows that he is able to function.  He has maintained interpersonal relationships with his wife and other family member throughout the course of the appeal.  

At the times of the various evaluations during the appeal period, the Veteran has been consistently described as neatly attired with good judgment and insight, unimpaired attention and concentration, and good memory, all findings indicative of someone who is not totally impaired for social and/or industrial standpoint.  

In sum, the Board finds that no more than a 70 percent disability evaluation is warranted for the Veteran's psychiatric disorder during the entire appeal.  The evidence of record does not show that the symptoms, either alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of the maximum schedular rating of 100 percent.  

Referral for extraschedular consideration is not appropriate because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

Increased Rating for Scarring of the Facial Area

A noncompensable disability evaluation for the Veteran's scarring of the left cheek area has been in effect since 1969.  The noncompensable evaluation has been assigned pursuant to the provisions of Diagnostic Code 7800.  The current version of Code 7800 for rating burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck is as follows.

An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement; 

50 percent with visible or palpable tissue loss, and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; 

30 percent with visible or palpable tissue loss, and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement; 

10 percent with one characteristic of disfigurement.  

Note (1) of Code 7800 provides:  The eight characteristics of disfigurement, for purposes of evaluation under Section 4.118, are:  

A scar five or more inches (13 or more centimeters) in length.  

A scar at least one-quarter inch (0.6 cm) wide at widest part.  

Surface contour of scar elevated or depressed on palpation.  

Scar adherent to underlying tissue.  

Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters).  

Skin texture abnormal (irregular, atrophic, shiny, scaly, and so forth) in an area exceeding six square inches (30 square centimeters.  

Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters).  

Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  

Note (4) of Code 7800 provides the following:  separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply Section 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  

Based on a review of the pertinent evidence of record, the Board finds that a compensable rating is not warranted under Code 7800 since the Veteran's scarring of the left cheek area is not shown to meet any of the eight characteristics of disfigurement cited above.  Rather, findings at the time of the June 2009 scar examination were essentially unremarkable.  It was noted the Veteran had sustained a shrapnel injury from a motor explosion in service and injured the skin and the left eye and the left shoulder.  He described a "fuzzy-feeling" sensation pertaining to the left eye scar.  On examination the scar was .1 centimeters wide and .9 centimeters long.  There was no tenderness to palpation, adherence to underlying tissue, motor restriction or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar area, underlying tissue loss, elevation of the scar, depression of the scar, disfigurement of the head, face, neck, or induration or inflexibility.  The scar was said to be the same coloring as normal skin and the texture of his scar was described as normal.  

Of record are reports of VA outpatient visits on periodic occasions between August 2009 and May 2011.  No mention was made whatsoever of any problems involving the scarring of the facial area.  

In view of the foregoing, the Board finds that the compensable disability is not warranted under Code 7800 for the principal reason that the Veteran does not meet any of the eight characteristics of disfigurement for scarring of the facial area.  As noted above, the medical evidence of record does not show that the scarring of the facial area is anything other than well-healed without any ulceration or impairment.  

The Board has considered whether a separate rating might be warranted under any other pertinent code, but finds that such a rating is not warranted.  As noted above, the pertinent medical evidence of record has shown no motion or restriction loss of function due to the scar.  There is no indication that the Veteran has reported having a painful scar during this period and there is no indication of any tenderness associated with the scarring.  Accordingly, based on the foregoing, the Board finds that a preponderance of the evidence does not support the assignment of a compensable disability rating under 38 C.F.R. § 4.118, Code 7800 for disfigurement of the official area.  


ORDER

A disabling rating in excess of 70 percent for PTSD is denied.  

A compensable disability evaluation for scarring of the left cheek area is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is reasonably raised by the record.  The Veteran has claimed that while he retired from his job as a maintenance worker, the principal reason he retired was the population he served was mostly Asian and he had difficulty feeling angry and having some homicidal ideation toward them.  

A review of the record reveals that a rating decision dated in April 20, 2012, did not identify an issue.  The decision resulted, however, in a denial of entitlement to TDIU.  The Veteran was notified by letter dated that same month that his claim for TDIU was denied because the evidence did not show he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran has not been accorded a Statement of the Case with regard to this issue, although the Board notes that neither he nor his representative has referred to the matter since the notification letter dated in April 2012.  

Regardless, the Board believes that the development of this issue is inadequate under the provisions of the VCAA.  Accordingly, the claim for entitlement to TDIU is REMANDED for the following action:  

The RO should take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which is part and parcel of a claim for increased ratings for his service-connected disabilities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


